Delmar, C. P. J.
From a decision of the workmen’s compensation bureau in favor of the petitioner and against the respondent an appeal was taken to this court. After a careful examination and review of all the evidence, including much that was Improperly admitted, I have come to the conclusion that the petitioner has failed to prove her claim for compensation by a preponderance of the evidence. This makes it unnecessary to consider the various other points presented by her counsel. It appears to me that Henry Beer-man, the decedent, died as the direct result of lymphosarcoma, from which disease he was already suffering in an advanced state at the time when he claims to have suffered an accident arising out of and in the course of his employment. The petitioner’s difficulty in fixing a date for the alleged accident serves to emphasize the correctness of the conclusion that I have come to. Considering all of the evidence favorable to the petitioner, some of which was clearly hearsay, it appears that on the first date alleged, to wit, September 22d, the decedent suffered pain while doing his ordinary work but, nevertheless, made no report of any accident to his employer and *12continued to work thereafter until September 29th, when he again suffered pain, which he apparently attributed to a strain which he believed he suffered while at work. This latter occurrence was reported as an accident, and is the only basis for the petitioner’s claim.
I think the weight of the evidence is to the effect that the decedent’s disease on the latter date had become sufficiently acute to have caused the pain from which the decedent undoubtedly suffered. There is no evidence of anjr traumatic blow and if, as claimed, the decedent suffered from a strain of his muscles while doing his ordinary work there is no evidence that such strain was the cause of or hastened his death.
An- order may he presented reversing the decision of the workmen’s compensation bureau, which opinion was printed in 15 N. J. Mis. R. 318; 191 Atl. Rep. 297.